June 24,   1958


Honorable Raymond W. Vowel1
Executive Director
Board for Texas State Hospitals
   and Special Schocls
Capitol Station
Austin, Texas                     Opinion No, ~~-466.
                                  Re:    Proper disposition of
                                        funds derived from sale
                                         of land by the Board for
                                         Texas State Hospitals
Dear Mr. Vowell:                         and Special Schools.
           We have your request for opinion wherein you say as
follows:
              "House Bill 179, Acts, 55th Legislature, R.S.,
           1957, authorizes this Board to convey land to the
           Highway Department for specific purposes. Said Act
           further provides that in the event reimbursement
           is made to this Board the funds shall be deposited
           to 'current Appropriation Items or Accounts for
           which the expenditure of that character were origin-
           ally made . 0 .I6   The Texas Highway Department
           and this Board has been conducting negotiations
           with respect to the sale of approximately 31.6
           acres of land, a part of the Wichita Falls State
           Hospital, Wichita County, Texas, for the purpose
           of construction of a district office building,
           shops, storage building and other improvements
           for a complete district headquarters. Each
           Board has agreed on a price of $1,700.00 per
           acre.
              "This office has recently corresponded with the
           Comptroller of Public Accounts as to the use of
           these funds at the Wichita Falls State Hospital
           and they have advised they will establish a credit
           for the sale of the land to the Wichita Falls State
           Hospital but said funds have not been appropriated
           and, therefore, would not be available for our use.
Honorable Raymond W. Vowell, Page 2 (w-466).


          It has been our belief since the beginning of
          negotiations with the Highway Department that
          the funds received should be deposited in
          Item 17(general operating expenses ) of the
          Appropriation to the Wichita Falls State Hos-
          pital and Vernon Branch as found on page 887
          of the General and Special Laws of the 55th
          Legislature, R.S., 1957. While the funds may
          not be available for use during this year, it
          was our opinion that Section 4 of the Special
          Provisions relating to all hospitals, homes,
          special schools and agencies or offices in
          Article II as found on page 925 of the General
          and Special Laws of the 55th Legislature would
          authorize the use of these funds during the
          second year of the biennium."
          In regard to the fact situation as above stated by you,
you desire the answers to four questions.
          The first question is:
             "1. May the funds received by this Board from
     the sale of land as outlined above be deposited to
     Item 17 of the Appropriation to the Wichita Falls
     State Hospital?"
          Our answer to this question Is in the negative. Sub-
section 2 of Section 4 of House Bill Number 179, Acts, 55th
Legislature, Regular Session, 1957, Chapter 300, Page 729, pro-
vides in part as follows:
             I!
              . . . If the land, property rights, or material
          to be acquired by the State Highway Department are
          of such a nature~that its acquisition under the
          provisions of this Act will deprive any such depart-
          ment or agency of the State of a thing of value to
          such department or agency in the exercise of its
          lawful functions, then adequate compensation there-
          for shall be made, based uvon vouchers drawn for this
          purpose payable to the furnishing department or agency.
          Payments received by the furnishing department or
          agency shall be credited to that department's or
          agency's current appropriation items or accounts
          from which the expenditures of that character were
          originally made, or if no such items or accounts from
          which the expenditures of that character were orinin-
          ally made, or if no such item or account exists, then
          to an account of such deoartment or aaencv determined
          to be appropriate thereto by the Compzrolier of Public
          Accounts. . . ." (Emphasis ours)
Honorable Raymond W. Vowell, Page 3 (~~-466).


          The Item 17 under the Appropriation of the Wichita Falls
State Hospital,referred to in your request, is a part of House
Bill 133, Acts, 55th Legislature, Re ular Session, Chapter 385,
page 870.  Item 17 appears at Page 8 87 of said Acts and provides
as follows:
                                                For years ending:
                                   Aug. 31, 1958   *      31';1959:   -~+
          "General Operating Expenses
          (Excluding salaries & wages)
          Including other operating ex-
          penses, maintenance and repairs
          and capital outlay for operating
          the general administration,
          physical plant, food service,
          service industries and Medical
          treatment program, travel ex-
          pense for transfer of patients
          including cost of travel of
          employees escorting such patients,
          and all other activities for
          which no other provisions are
          made............              $1,001,207   $1,030,688  '

          Insomuch as the money in question would be derived from
the sale of the land, it should only be expended for that purpose.
There is no kinship between "land" and the items, or any of them,
set forth in Line Item 17 of the said Appropriation Act. Under
existing law the money mentioned should not be expended for any
purpose enumerated in Line Item 17. None of said items is aooro-
priate to the primary purpose to which the fund is available;*
namely, the purchase of land.
          The second question is as follows:
                "2.
                  If your answer to question
                                          ^ No.
                                             .   1 is in
                                                   ._ .-
          the   a+fimatlVe,then are those f‘undsavailable
          for use either during the first or second year
          of the present biennium?"
          Insomuch as we have not answered Question No. 1 in the
affirmative, it is not necessary to answer Question No. 2.
          Your third question is:
                "3 .
                  If your answer to Question No. 1 is in
          the negative, then to what account should these
          funds be deposited?"
Honorable Raymond W. Vowell, Page 4 (~~-466).


          In our opinion the funds should be deposited to the
credit of the Wichita Falls State Hospital and remain so depos-
ited until the Legislature, by an appropriate Act, makes some
disposition of the funds.
          We do not find any Line Item in the current Appropri-
ation Act for the Wichita Falls State Hospital which would be
the appropriate Line Item to which these funds could be trans-
ferred. The funds in question are earmarked for the purchase
of land and there Is no present law authorizing said hospital
to buy land and no existing appropriation for such purpose.
         Your fourth question is:
             "If your answer to Question No. 1 is in the
          negative, are these funds available for use of
          the Wichita Falls State Hospital for either of
          the years of the biennium?"
          In our opinion, the funds in question are not available
now for the Wichita Falls State Hospital for expenditure. An
appropriate Act by the Legislature will be necessary before the
funds can be utilized by the Wichita Falls State Hospital.
          We have not found it necessary, in view of the facts
set out by us and existing laws, to pass on the constitution-
ality of that part of said House Bill 179, which delegates to
the Comptroller, under stated conditions, the choice of the
Line Item to which certain funds may be appropriated.




                            SUMMARY
                   Under existing law and under the
            facts to which said law is applied, the
            money mentioned cannot be expended for
            any purpose set out in Line Item 17,
            none of said Items being appropriate to
            the purchase of land. The funds in ques-
            tion should be deposited to the credit of
Honorable Raymond W. Vowell, Page 5 (~~-466)


             Wichita Falls State Hospital and
             remain so deposited until the Legis-
             lature, by an appropriate Act, author-
             izes some disposition of the funds.
             These funds are not available now for
             the Wichita Falls State Hospital for
             expenditure.




                                      Assl,stantAttorney Genera.4
GPB:mc:pf                           :’..,.’8
APPROVED:
                                                      ‘.J
OPINION COMMITTEE
L. P, Lollar, Chairman
Marvin H. Brown, Jr.
Jack Goodman
Richard Stone
REVIEWED FOR TRE ATTORNEY GENERAL

B3T: W. V. Geppert